NOTICE OF ALLOWABILITY/EXAMINER’S AMENDMENT
This is a notice of allowability with examiner’s amendment addressing applicant’s response 06 February 2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with V. Karras on 12 February 2021.

The application has been amended as follows: 

For the claims submitted 06 February 2021:

	Claim 1-28: cancelled (by applicant)

Claim 29 (currently amended): a pet treat holding device, comprising:
, said inner surface defining an inner perimeter of said torus shape, said inner surface having an opening extending into said first housing;
	an aperture insert configured to be received within said inner perimeter of said torus shape, said aperture insert having a thickness less than said thickness of said first housing, said aperture insert having an opening extending through said thickness, said opening in said aperture insert having a centerpoint, said opening in said aperture insert having a plurality of flexible projections extending toward said centerpoint, each of said flexible projections terminating in a bead-shaped tip;
	said first housing and said aperture insert being made of rubber, said rubber of said first housing being harder than said rubber of said aperture insert;
	whereby said flexible projections are configured to restrict removal of a chew stick when said chew stick is twisted in a first direction through said opening in said aperture insert and release said chew stick when said chew stick is twisted in a second direction opposite said first direction. 


Claim 30 (currently amended): A pet treat holding device, comprising: 
a first housing having a [[first]] torus shape and having an inner surface defining an innermost circumference of said [[first]] torus shape, said first housing having a first thickness said inner surface defining an inner perimeter of said [[first]] torus shape, said inner surface having an opening extending into said first housing; and 
an aperture insert configured to be received within said inner perimeter of said [[first]] torus shape, said aperture insert having a second thickness less than said first thickness of said first housing, said aperture insert having an opening extending through said thickness, said opening in said aperture insert having a centerpoint, said opening in said aperture insert having a plurality of flexible projections extending toward said centerpoint, each of said flexible projections terminating in a widened [[tip]] bead; 

whereby said flexible projections are configured to: 
restrict removal of a chew stick when said chew stick is twisted in a first direction through said opening in said aperture insert; and 


	Claims 31 and 32: cancelled.

Claim 33 (currently amended): The pet treat holding device recited in claim 30, wherein said said aperture insert [[is]] are made of rubber.

Reasons for Allowance:
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to provide, either alone or in combination, the limitations directed to the totality of the invention, including but not limited to, the housing, insert, flexible projections terminating in a bead portion and how the projections are configured to restrict movement and release as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Substitute Specification:
	Applicant’s substitute specification is entered.

With the above amendments and for the reasons provided, the following is the final status of the claims:
Claims 1-28, 31 and 32 are cancelled.
Claims 29, 30 and 33 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055.  The examiner can normally be reached on M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649